PER CURIAM.
It is apparent from this record that the plaintiff did not produce a purchaser ready and willing to enter into a contract of sale upon the terms stated by the defendant to this broker. At best, a party was produced who was willing to negotiate for a change of the terms, so far as they related to the presence of a mortgage shortly maturing, and no real transaction was concluded.
The justice properly exercised his discretion favorably to the motion to set aside the verdict, and the order granting a new trial is therefore affirmed, with costs.